SS

ARA
EN
E j

A y
Ny
MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el
Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Minería, Ingeniero Víctor Manuel Vargas Vargas,
identificado con Documento Nacional de Identidad N” 08212064, autorizado por el artículo
13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N?
082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en
adelante se denominará el ESTADO; y, de la otra parte, COMPAÑÍA MINERA KURI
KULLU S.A. identificada con R.U.C. N” 20513994983, con domicilio en Av. José Pardo N*
601, Oficina 1201, distrito de Miraflores, Lima, representada por el señor Diego Francisco
Benavides Norlander, identificado con Documento Nacional de Identidad N* 07271705,
según poder inscrito en el asiento ADOOO5 de la Partida N” 11987291 de la Zona Registral
N? IX - Sede Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA”; en los términos y condiciones
siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el
contrato antes mencionado, el mismo que se insertará, conjuntamente con la Resolución
Ministerial N” 004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10
de enero de 2009, que designa al Ingeniero Víctor Manuel Vargas Vargas como Director
General de Minería y la Resolución Ministerial N” 217-2010-MEM/DM, publicada en el
diario antes mencionado con fecha 21 de mayo de 2010, que aprueba la lista de bienes y
servicios materia del presente contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 27 de mayo 2010.

N y
Le a E
ESTADO PERUANO... EL SER

Av. Las Artes Sur 260
www.minem.gob.pe | San Borja, Lima 41, Perú

T: (511) 618 8700

Email: webmasterfminem.gob.pe
Perano
Lima, sábado 10 de enero de 2009

Y

responsable de la Unidad Ejecutora estará a cargo de
las metas presupuestales a las que no haya designado
responsable.

Artículo 6”. Los responsables de

las Unidades
Ejecutoras que funcionan fuera de la Sede Central del |
Ministerio de Educación, deberán crear y conformar los |
respectivos Comités de Gestión Presupuestaria de dichas
Unidades Ejecutoras, de acuerdo a lo dispuesto en la
Resolución Ministerial N" 0124-2005-ED,

Artículo 7”.- Crear y conformar para el Año Fiscal 2009,
los Comités de Gestión Presupuestaria de las Unidades.
Ejecutoras de la Sede Central, 024: Ministerio de Educación
- Sede Central 026: Programa de Educación Básica
para “Todos, 108: Programa Nacional de Infraestructura
Educativa y 109: Programa de Movilización Nacional por la
Alfabetización, designando a los siguientes funcionarios. |

|
1]
|

Presidente : Responsable de" la Unidad
Ejecutora.

Vicepresidente Jefe de la Oficina General de
Administración

Secretario Técnico: Jefe de la Unidad de
Presupuesto.

Miembro : Jefe de la Oficina de Planificación
y Medición de la Calidad
Educativa.

Miembro Jefe de la Unidad de
Abastecimiento.

Miembros El (o los)  funcionario(s)
responsables de las metas
presupuestarias de la Unidad
Ejecutora.

Artículo 8*.- Los responsables de las Unidades

Ejecutoras que funcionan fuera de la Sede Central
del Ministerio de Educación, y los responsables de
las metas presupuestales de las Unidades Ejecutoras
que funcionan en la Sede Central del Ministerio de
Educación, serán responsables de remitir los informes
correspondientes a la Evaluación Semestral del año
2008 y Anual del Presupuesto de los años 2008 y
2009, referido al ámbito de sus responsabilidades a la
Unidad de Presupuesto del Ministerio de Educación, y
a la Oficina de Planificación y Medición de la Calidad
Educativa, según corresponda.

Artículo 9%. Todas las Unidades Orgánicas del
Ministerio de Educación, que como responsables
de : metas presupuestales hayan gestionado
transferencias financieras, se encargarán de evaluar las
Correspondientes transferencias financieras autorizadas
durante los años fiscales 2007 y 2008; emitiendo un |
informe final sobre su aplicación y resultados respecto
a la finalidad para la cual se autorizaron. Dicho Informe
será remitido al Secretario General hasta el seis de abril
del año 2009.

Artículo 10*.- Encargar a las Oficinas de Auditoria
Interna de las Unidades Ejecutoras, el control, verificación
y seguimiento pertinente.

Artículo 14*.- Remitir copia de la presente Resolución a
la Comisión de Presupuesto del Congreso de la República,
Contraloria General de la República, Dirección Nacional del
Presupuesto Público del Ministerio de Economía y Finanzas.
asimismo, a las Unidades Ejecutoras que conforman el Pliego.
y a las unidades orgánicas del Ministerio de Educación

Registrese, comuniquese y publiquese

JOSE ANTONIO CHANG ESCOBEDO

Ministro de Educación

299290-1

Aceptan renuncia y designan Director
General de la Dirección General de
Minería

RESOLUCIÓN MINISTERIAL
N? 004-2009-MEM/DM

Lima, 8 de enero de 2009

NORMAS LEGALES

CONSIDERANDO:

pal

ni
217-2007-
Rodríguez

Que, mediante Resolución Ministerial N*
MEM-DM, se designó al Ing. Oscar Alfredo
Muñoz, en el cargo de Director General de la Direcrisn
General de Minería del Ministerio de Energía y Minas,

Que, el mencionado funcionario ha formulado renuncia
al cargo que viene desempeñando, debiendo designarso al
que lo reemplazará:

De conformidad con lo dispuesto por la Ley N* 29158,
el Decreto Supremo N* 031-2007-EM, que aprueba el
Reglamento de Organización y Funciones del Ministerio
de Energía y Minas y la Ley que regula la Participación
del Poder Ejecutivo en el nombramiento y designación de
funcionarios públicos - Ley N* 27594, y,

Estando a lo acordado;

SE RESUELVE:

Artículo Primero.- Aceptar la renuncia al cargo, ;
Director General de la Dirección General de Minería del
Ministerio de Energía y
Oscar Alfredo Rodríguez Muñoz, dándosele las gracias por
los servicios prestados. . r.

Articulo Segundo.- Designar, a partir de la fácha,
al Ing. Victor Manuel Vargas Vargas, en el cargo de
Director General de la Dirección General de Minería
del Ministerio de Energía y Minas, cargo considerado
de confianza

Regístrese, comuníquese y publiquese

PEDRO SÁNCHEZ GAMARRA
Ministro de Energia y Minas

299154-1

Aceptan renuncia y designan Asesor del
Despacho del Viceministerio de Minas

RESOLUCIÓN MINISTERIAL
N? 005-2009-MEM/DM

Lima, 8 de enero de 2009
CONSIDERANDO:

Que. mediante Resolución Ministerial N* 476-2006-
MEM-DM, se designó al Ing. Victor Manuel Vargas
Vargas, en el cargo de Asesor ll Nivel D-5, del Despacho
del Viceministerio de Minas del Ministerio de Energía y
Miñas; E

Que, el mencionado funcionario ha formulado renuñcia
al cargo que viene desempeñando, debiendo designarse al
que lo reemplazará: j

De conformidad con lo dispuesto por la Ley N* 29158,
el Decreto Supremo N* 031-2007-EM, que pprueba el
Reglamento de Organización y Funciones del Ministerio
de Energía y Minas y la Ley que regula la Participación
del Poder Ejecutivo en el nombramiento y designación de
funcionarios públicos - Ley N* 27594, y,

Estando a lo acordado;

SE RESUELVE.

Artículo Primero.- Aceptar la renuncia al cargo de
Asesor Il, Nivel D-5 del Despacho del Viceministerio de
Minas del Ministerio de Energía y Minas que formula el
Ingeniero Victor Manuel Vargas Vargas, dándosele las
gracias por los servicios prestados.

Artículo Segundo.- Designar, a partir de la fecha, al
Ing. Oscar Alfredo Rodriguez Muñoz, en el cargo de Asesor
Il Nivel D-S, del Despacho del Viceministerio de Minas
del Ministerio de Energía y Minas, cargo considerado de
confianza

Regístrese. comuniquese y publiquese

PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas

299154-2

MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, ingeniero Víctor Manuel Vargas Vargas,
identificado con Documento Nacional de Identidad N” 08212064, autorizado por el artículo
13” del Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF,
a quien en adelante se le denominará “EL ESTADO”; y,

(ii) COMPAÑÍA MINERA KURI KULLU S.A. identificada con R.U.C. N*
20513994983, con domicilio en Av. José Pardo N” 601, Oficina 1201, distrito de Miraflores,
Lima, representada por don Diego Francisco Benavides Norlander, identificado con
Documento Nacional de Identidad N* 07271705, según poder inscrito en el asiento AOO005
de la Partida N” 11987291 de la Zona Registral N* IX — Sede Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 23 de diciembre de 2009 la suscripción del
Contrato de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.

CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Av. Las Artes Sur 260
> | San Borja, Lima 41, Perú
Y: (511) 618 8700
Email: webmaster(9minem.gob.pe

www.minem.g:

MINISTERIO DE ENERGÍA Y MINAS

Por medio del presente contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones
señaladas en la cláusula 1.1. por un monto de US$ 5 552, 538.00 (Cinco Millones
Quinientos Cincuenta y Dos Mil Quinientos Treinta y Ocho y 00/100 Dólares Americanos),
en un plazo de veinte (20) meses contados a partir del mes de mayo 2010 hasta diciembre
de 2011.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial N* 217-2010-MEM/DM,
publicada en el Diario Oficial El Peruano el 21 de mayo de 2010, la misma que como
Anexo ll forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Y Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
SSI productivas el término establecido en el segundo párrafo del artículo 3* del Reglamento.
N

6.2. La extinción de las concesiones mineras a las que se refiere el numeral 1.1 de
la cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Av. Las Artes Sur 260
www.minem.gob.pe | San Borja, Lima 41, Perú
T: (511) 618 8700
¡all! webmaster minem.gob.pe

MINISTERIO DE ENERGÍA Y MINAS

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo
dispuesto en el Decreto Legislativo N* 1071, morma que regula el arbitraje y/o las normas
que lo sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los veintisiete días del mes de mayo de dos mil diez.

y

DN %
1
ESTADO EL INVERSIONISTA

Av. Las Artes Sur 260
www. minem.gob.pe | San Borja, Lima 41, Perú
T: (511) 618 8700

PA

Email: webmasterf4minem.gob.pe
Pcs zasa [eoparz [eoparz [e9vecz [es Wi0L
booios  bosz pose bosz sona emu op sopas | y
dE Sp upRonaRVoS
Jessi ap sopepljor se ud sopesasos sota
Pootoze poos:  poosi powsi poosi  pooei pones foois: posi posi posi bonos hooer [poor fooas | cares “odmba "eumunbou evoniad ap
parada
sapepogos su end soyessou sodrib sopas
footzy se boogie booiz poi poz poowz booiz  ooiz poi poowz Jooorz_ foooiz ooiz  [etmumbew 00 omoura amara o sab
aa uppea!
opepigos se vs openan cdnbo A syrurisr|
pocos poor poo hour bo» ir poor poor por por boo» bow y boo» pooy je poor poor koos uppesmdas Á oumnuuaru 'uprosday 0p_ oppues|
via used
sopepgas se ed ourrazos cn A seven
lap opeuurao £ pausa “oowgosia A ooo]
pocos: poos  poos  kous  kows  poos  povs  bovo kouo bos  boúc  bows bos  poús  povs 5 kows  boosz boosz boose house [amo ole ucmnamos “oy ep soma
uu uso]
opepocos se e sopeunrap sevogone A. suas
Peso. fpioz fuoe  fioz  pioo  bsoz  psoz poros huwsos borios poetas paris porzass 9 SOPAS "emos Ceuosase Pp 00M
L. L., L FapaloIa Pp se pp Sagrado]
jor poo'ez ee a zz leoozz__ poozz ze pooze  poozz poo uocmusgo A omanuefae_0p_copwuas|
L, un Wpeda|
z CO TT 17 ussaz  jorsiast > foreios  foreioz PEPINOY MY SOPA sop1W9G somo]
Cara ante |
m5 fois horas A A A ERA
2 loss loss bue —hore hase lor hz sesion
[Ez L. (ensrosad 0101) es0A01|
om kooow pooor booor booor boom booor boom boom bosasi bosasi hoowoo op A mumnumo uomojd ep soowes|
[OP PY PY PY PY PP PU PO PP PP NP Perrpenr
Vero op sopas eee seyesdopo]
pegue, unos 2000] "20ogpiesouga
poose ses bere bsWe  psre bere bere boe bere bere  bsve boe  bsre  [roumsonó oir) scouaposo 4 sonteso|
hores hoor A PP PU PP O PU PU PU PU PP merci
buesore — boris huron: hores boris lore loss hemos cosa loro horno loros logo | comunas pornos
pera ode
“ecuaod O PpURas pepa CUNSU 9
poooc_ boss bosi posi posi bosi posi 1 A ou id some A sorna equ 0]
laos — los [OY PO O PA E]
ss la Lo lok loo la hu ase oe as e
CE LLL __—
y 17% bos foo pepuntes ep scsero
Jpooz "aesa10d p eos eszuand uco peto]
| creen on ri

EXO

LLOZ 3YBN3IDIO Y 0L0Z OAVA 30
NQIDVYO14X3 N3 SINOISU3ANI 30 VAVIDONOYO
“V'S ATINA ¡INM VENIAN VINVANOO

| OXNV

ANEXO ll

Bervicion de Oparacionss de Exploración Minera:

+ Topográfico y geodinicos,

+ Gevlbgicos y gecticnicos incluya patrográficos, mineragráficos, hidrológicos,
A A
:_ Servicios gaofísicos y geoquímicos (Incluyo ensayos).

»_ Servicios de perforación dismentra y de circulación reversa (to percusiva).

+ Berdcios de interpretación mallespectral de imágenes ya sean satoliales o|
OR src.

+ Ensayos de laboratorio (análisis de minerales, suelos, agua, etc.)
ÍMreo Sorécias Wisrmdcdas a den Aegividaios de Expleración Eisra
+ Servicio de alojamiento y alimentación del personal operativo del Tlutar del

* Servicio de asesoría, consulría, estudios tícnicos especiales y auditorias
deaínacos a les acividados de exploración minera

+» Sendcios de diseño, construcción, montaje industrial, elicivico y mecánico, |
Ervado y desarmado ds maquinarias y equipo necesano para las actividades
180 saga Div.

+ Servicios de Inspección, mantarimiento y reparación de maquinaria y equipo]
iftzado en las nvidades de exploración minera.

+ Alquier o amendamiento financiero de maquinaria, vehículos y equípos|
acesarica para les actividades de exploración.

+ Tremporiadapemonal, maquinaria, equipo, materiales y suminisros necesarios
pasa las actividades de exploración y la construcción de campamentos,

+ Servicios de comunicaciones, incluyen comunicación radial, teletoria satelital.
- Servicios de neguridad industrial y contralncandios.
-  Bsrviclos de esguridad y vigilancia de instalaciones y personal operstro
+ Sendcios de seguros.

+_ Servicios de rescato, audio.

ui]

ds
ll
¡
Al
A)

|

El
il
E
Í

Zd 222932 32<-AmN=O

419244 % NORMAS LEGALES ¡ia deci no 0
e. [rr] DESCRIPCION -  Ensayes de laboratorio (andisis de minerales, suelos, agua, etc).

|b) Otros Servicios Vinculados a las Actividades de Exploración Minera :
- Servicio de alojamiento y alimentación del personal operativo del Titular del
Proyecto.

- Servicio de asesoría, consultoria, estudios técnicos especiales y auditorias|
destinados a las actividades de exploración minera.

n diseño, construcción, montaje industrial, eléctrico y mecánico, |
armado y desarmado de maquinarias y equipo necesario para las actividades |
de la exploración minera.

- Servicios gecfisicos y geoquimicos (ncluye ensayos).
- “Sérvicios de perforación diamantina y de circulación reversa (roto percusiva).
-_ Servicios asrotopográficos.

- Servicios de inspección, mantenimiento y reparación de maquinaria y equipo|
Wllizado en las actividades de exploración minera.

- Alquier o arrendamiento financiero de maquinaria, vehículos y equipos|
necesarios para las actividades de exploración.

» Tama de pre, mein. sig, mil y mii
necesarios para las actividades de emploración y la construcción
campamentos.

-_ Servicios de sistemas e informálica.

Actualizan la nómina de peritos
mineros en el ámbito nacional para el
período 2010 - 2011

DIRECTORAL
N* 098-2010-MEM/DGM

Lima, 19 de mayo de 2010

Artículo .. brillo
en el ámbito nacional el periodo 2010 — 2011 forma
parte de la N>

publicada el 31 de diciembre de 2009, incluyendo los datos
que aparecen en el anexo de la presente resolución.

Regístrese, comuniquese y publíquese.

VÍCTOR MANUEL VARGAS VARGAS
Director General de Minería
cur rue Telefono. Correo Elctrénico.
21830 | 10104723697 | 98895-0347 / 98220- ercias 1 52fhotmail. com
1516
30041 | 1O01Z258203 | (051J306199/(050) | —— mtmtochafhoimalcom
AAA IE
42040 | 100BOO00STS | AGOSTO 2258168 / | dador coa dió.
E |
eaza7| 1020003040 [2505208 / 900102080] mos viorBomal. com.
A
34276 | 1OIOSOUUTA! | 2255803/5805005/| —— amandarachifiyañon.s
DRRBABEST | snesaconsulinpEBepeedy.com.po
48321 | 10012336981 (0519823522 / uinoskifOhoimai cor
(051051970346
7 [Salomon Rodrigo! Ing. de Minas de 06115836 | 36733 | 10061158354- | 3855137 / 3230082 / satoto8 108 hcimail com.
[Residencia Huancayo Mz 59147082
1-1, El Agustino.
3 [Magno Bemardo] ing Geblogo [Calle los Cipreses IN" 732| 05607800 | 56075 | 10088078090 [45017197 905702181] — gmologos807S hotmail com
¡Ordoñez Álvarez [La Fortaleza, Sen Juan del
3 [avd Pater Mercado] ng de Minas [Mz GLL.N'1 UI San Anda 18100710 | 20094 dnvdmarcado gral 25
| [Granados etapa, Trujilo, La Libertad. |
10 fHeman —  Hilasacal ing. de Mines [Jr. Diego de la Torre NY 1676,| 06161637 | 98053 lesa fhomal.com blasacad
[Canazo [Cercado de Lima. [ py

ANEXO III
OMPAÑÍA MINERA KURI KULLU S.A.
CONCESIONES MINERAS

ITEM NOMBRE DE LA CONCESION [CODIGO UNICO | HECTAREAS

pl OYAECHEA 1 010215003 800

2 OYAECHEA 2 010215103 500

3 OYAECHEA 3 010218103 998.98

